DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0281634) in view of Nam (US 20196/0132764).
Takahashi discloses the following features.


	Regarding claim 11, a terminal (see terminal device in Fig. 1 or Fig. 11) for performing a random access procedure (see random access procedures shown in Fig. 11-Fig. 13), the terminal comprising: a transceiver; at least one controller coupled with the transceiver (see antenna and processing units in Fig. 16) and configured to: select a PRACH resource from one or more PRACH resources (see “the terminal apparatus 1 
	Regarding claim 16, a base station (see base station shown in Fig. 1 or Fig. 11) for performing a random access procedure (see random access procedure shown in Fig. 11), the base station comprising: a transceiver; at least one controller coupled with the transceiver (see antenna/controllers shown in Fig. 17) and configured to: receive, from a terminal (see terminal apparatus in Fig. 1 or Fig. 11), a random access preamble based on a PRACH resource (see step S800 in Fig. 11; see “the terminal apparatus 1 selects the PRACH resource to be used for transmission of the random access preamble from the set of available PRACH resources” recited in paragraph [0134] and step S902 in Fig. 12); identify a RA-RNTI based on information associated with the PRACH resource (see “message 2… (RA-RNTI) for indicating a random access 
	Takahashi does not disclose the following features: regarding claims 1, 6, 11 and 16, wherein the RA-RNTI is identified based on an index of a first slot of the selected PRACH resource, a number of symbols in the firs slot, a first symbol index of the selected PRACH resource, and information indicating whether the random access preamble is transmitted through a supplementary uplink.
	Jun discloses the following features.
	Regarding claims 1, 6, 11 and 16, wherein the RA-RNTI is identified based on an index of a first slot of the selected PRACH resource (see “t_id” in the passage cited below), a number of symbols in the first slot (see “14” in the formula below, wherein it is well-known in the art to have 14 symbols in a slot in the 3GPP standard; it is also noted that 14 is also used as the number of symbols in the RA-RNTI calculation in the specification of the current application in paragraph [00441] ), a first symbol index (see “s_id” in the passage cited below) of the selected PRACH resource (see “RA-RNTI=1+s_id+14*t_id+14*X*f_id+14*X*Y*ul_carrier_id,
s_id can be the index of the first OFDM symbol of the specified PRACH (0≤s_id<14), t_id can be the index of the first slot of the specified PRACH in a system frame (0≤t_id<X),” recited in column 9, lines 15-31).
Nam discloses the following features.
Regarding claim 1, 6, 11 and 16, wherein the RA-RNTI is identified based on identity information indicating whether the random access preamble is transmitted through a supplementary uplink (see “a UE which transmitted an RA preamble on the SUL CC monitors PDCCH with RA-RNTISUL” recited in paragraph [0092]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Takahashi using features, as taught by Jun and Nam, in order to compute the RA-RNTI based on the standard set forth in 3GPP TS 38.321 V15.0.0 (see column 9, lines 15-31 of Jun) and in order to distinguish between a normal carrier and a supplemental uplink carrier as the selected RACH resource (see paragraph [0092] of Nam).

Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Jun and Nam as applied to claims 1, 6, 11 and 16 above, and further in view of Cho (US 2020/0107275).
	Takahashi, Jun and Nam disclose the features as shown above.
	Takahashi does not disclose the following features: regarding claims 5, 10, 15 and 20, selecting a synchronization signal block from one or more synchronization signal blocks based on a signal strength; and identifying the one or more PRACH resources corresponding to the selected synchronization signal block.
	Cho discloses the following features.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Takahashi, Jun and Nam using features, as taught by Cho, in order to determine the optimal synchronization signal block (see paragraph [0155] of Cho).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473